Citation Nr: 0838357	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  99-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for residuals of a 
right great toe injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from April 1976 to July 
1978.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions in December 1998 and in 
February 1999 that, in pertinent part, denied service 
connection for pes planus; and declined to reopen a claim for 
service connection for residuals of a right great toe injury, 
on the basis that new and material evidence had not been 
received.  The veteran timely appealed.

In a July 2000 decision, the Board denied service connection 
for bilateral pes planus; and reopened the claim for service 
connection for residuals of a right great toe injury, but 
denied the claim on its merits.

The veteran appealed the July 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a February 2001 Order, the 
Court granted a joint motion for remand, vacating the July 
2000 Board decision and remanding the matter for additional 
proceedings.  In August 2001, the Board remanded the matters 
for further evidentiary and procedural development.  
Subsequently, the matters were returned to the Board, and in 
November 2003, the Board denied each of the veteran's claims.  
The veteran again appealed to the Court.

In a July 2006 order, the Court vacated the November 2003 
Board decision, and remanded the matters to the Board for 
readjudication.  VA sought review by the Federal Circuit.  In 
December 2007, the Federal Circuit ordered that the Court 
review pre-decisional communications to determine whether 
differences between the notice given and that required 
affected the fundamental fairness of the adjudication.  In a 
March 2008 Memorandum Decision, the Court remanded the case 
to the Board for proper notice and readjudication.  Judgment 
was entered in April 2008.  Thereafter, the case was returned 
to the Board, consistent with the Court's judgment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

In the March 2008 Memorandum Decision, the Court essentially 
found that VA has not fulfilled its duties to notify and 
assist the veteran with regard to the claims for service 
connection for bilateral pes planus, and for residuals of a 
right great toe injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the RO or AMC 
should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
each of his claims for service connection 
for bilateral pes planus, and for 
residuals of a right great toe injury. 

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing; and

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency. 

(d) Notify the veteran of the law, 
information and evidence used in 
effectuating ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After completing the requested 
action, the RO or AMC should readjudicate 
each of the claims on appeal for service 
connection for bilateral pes planus, and 
for residuals of a right great toe 
injury.  If the benefits sought remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

